DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
Applicant's amendment, filed 10/09/2020, has been entered. Claims 1 and 20 are amended, claim 12 is cancelled, and no claims are added. Accordingly, claims 1-11 and 13-23 are pending and considered in this Office Action.
With regard to the indefiniteness rejection previously set forth over ‘molecularly dissolved’, it is noted that this rejection is withdrawn and the phrase is interpreted broadly because the Declaration establishes an actual interpretation/example of ‘molecular dissolution’ with regard to a tested sample. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/15/2020 was filed after the mailing date of the Non-Final Rejection on 06/05/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
1.132 Declaration of 10/09/2020
The 2nd Declaration of Dave van Vliet, who is a named co-inventor of the instant application, is sufficient to overcome the anticipatory rejection made over the teachings of Sundstrom because the 10/09/2020 declaration demonstrated that the Sundstrom composition contains about 10.2% molecularly dissolved lignin (last 6 lines of Item 19). As such, Sundstrom no longer anticipates the claimed invention which has been amended to require 25% or more of the lignin to be molecularly dissolved.
However, the Declaration has some assertions that are not found to be persuasive. With regard to Declarant’s statement at Item 19 that ‘the micrographs show that with increasing 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Claims 1-4, 13, and 20 are rejected under 35 U.S.C. 103 as being obvious over the teachings of Terrel et al. “Evaluation of Wood Lignin as a Substitute or Extender of Asphalt” NPL (attached).
Regarding claims 1 and 20, Terrel et al. (hereinafter “Terrel”) provides an extensive evaluarion of the feasibility of using wood lignin as a substitute or extender of asphalt in paving mixtures (Abstract). First, Terrel teaches various examples such as pg. 34 (slide 50 of the pdf) where lignin and asphalt are placed in a Parr reactor and blended at 175C for one hour without additives. Second, Terrel teaches 10, 20, 30, 40 and 50% lignin blended with AC-5 asphalt cement (pg 46/slide 62 of pdf) and further appreciates ‘mixing time required to coat the specimens increased as the percentage of lignin in the lignin-asphalt binder increased.
However, the samples created and tested by Terrel at pg. 46 were mixed for approximately 6 minutes or less.
It would be obvious in view of the teachings of Terrel to try mixing the samples longer in the manner suggest by Terrel (i.e. the Parr Reactor for one hour) in view that Terrel appreciates that mixing time increased with increasing lignin content.
The USPTO does not test the compositions of the prior art and as such, Examiner cannot replicate the samples of Terrel to confirm if the blended lignin and asphalt achieve 25% or more molecular dissolution as claimed. However, it has been held that the burden of proof can be shifted to the applicant to show that the subject matter of the prior art does not possess the characteristic relied on whether the rejection is based on inherency under 102 or obviousness under 103 In re Best 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977), In re Fitzgerald, 619 F.2d 67,205 USPQ 594 (CCPA 1980). Additionally, it has been held that In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1990).
In the instant case, there is a reasonable presumption that Terrel’s lignin-asphalt mixtures that are blended for one hour would achieve 25% or more molecular dissolution as claimed.
With regard to the claimed limitation requiring the molecularly dissolved lignin compound or derivative thereof to have an average particle size of 100 microns or less, it is prima facie expected that blending the lignin-asphalt samples of Terrel for one hour in a Parr reactor would achieve this feature absent evidence to the contrary.
Regarding claims 2-4, Terrel teaches 10, 20, 30, 40 and 50% lignin blended with AC-5 asphalt cement samples (pg 46/slide 62 of pdf). Notably, Parr discloses blending the materials in a Parr reactor without additives for one hour. As such, the above samples would include 90, 80, 70, 60, and 50% bitumen which meets the claimed ranges.
Regarding claims 13, Terrel teaches a 50% lignin blended with asphalt sample (pg 46/slide 62 of pdf).
Claims 1-4, 12, 13, 15-17, 18, 20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sundstrom et al. “Use of Byproduct Lignins as Extenders in Asphalt” NPL (Of Record; Cited in IDS of 09/12/2016).
Regarding claims 1 and 20, Sundstrom et al. (hereinafter “Sundstrom”) teaches an asphalt composition (meeting claimed ‘bitumen composition’) comprising a lignin compound (Page 497 Left Column “Mixing Methods”) mixed and dispersed within the asphalt uniformly up to 50 wt% (Page 497 Right Column “Mixing Methods”). See also Table 1 and Figure 4 on Page 498. Sundstrom teaches at Pg. 497 “Materials” that about 90% of the milled lignin was between 60 and 200 mesh (equivalent to 250 microns to 74 microns) which overlaps the claimed range of 100 microns or less. Sundstrom provides an express example of 30% lignin in Table 1. 

Sundstrom is silent as to the lignin being ‘molecularly dissolved’. However, Sundstrom does appreciate achieving uniform blends (“Mixing Methods”) and avoiding agglomeration (“without agglomeration”). Sundstrom also appreciates that mixing with a mortar and pestle at 120C as well as heated ball mill processing gave uniform blends but “longer mixing terms were needed than with the mortar and pestle” (“Mixing Methods” pg 497). Sundstrom clearly appreciates that various mixing methods achieve uniform blends but longer mixing terms are possible. It would be obvious to the person of ordinary skill in the art before the effective filing date of the claimed that the mixing time could be increased to blend the lignin and asphalt to a tolerable degree. In the instant case, it would be an obvious difference to increase the blending time of the lignin and asphalt to achieve uniform blends such that the lignin was ‘molecularly dissolved’ to at least 25%.
Notably, Applicant has not demonstrated any unexpected results or criticality of the molecularly dissolved lignin but rather Applicant’s invention appears to be an expected and non-critical result where increased blending of lignin in an asphalt mixture results in more homogeneous mixtures. This is not an unexpected result because Sundstrom also appreciates that mixing with a mortar and pestle at 120C as well as heated ball mill processing gave uniform blends but “longer mixing terms were needed than with the mortar and pestle” (“Mixing Methods” pg 497). As such, the person of ordinary skill in the art would find it obvious in the absence of an appreciably unexpected result to increase the mixing time such that the blended lignin and asphalt mixtures were ‘molecularly dissolved’ to a desirable degree.
Regarding claims 2-4 and 12, Sundstrom teaches the composition as applied to claim 1 above and further teaches the inclusion of lignin up to 50 wt% (Page 497 Right Column 
Regarding claim 13, Sundstrom teaches the composition as applied to claim 1 above and further teaches the inclusion of lignin up to 50 wt% (Page 497 Right Column “Mixing Methods”) and describes that a “50% blend” was made (line 6 of “Mixing Methods” in Right Column of Page 497). 
Regarding claims 15 and 16, Sundstrom teaches the composition as applied to claim 1 above and it is prima facie expected that the bitumen composition would possess the characteristics as claimed in claims 15 and 16 absent evidence to the contrary. It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). It has been held that ‘[p]roducts of identical chemical composition cannot have mutually exclusive properties’. In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1998).
Regarding claim 17, Sundstrom teaches the composition as applied to claim 1 above and further teaches the inclusion of mineral aggregate including natural sand (Page 497 Left Column “Materials” and Page 498 Right Column “Marshall Tests”).
Regarding claim 18, Sundstrom teaches the composition as applied to claim 1 above and further teaches the inclusion of mineral aggregate including natural sand (Page 497 Left Column “Materials” and Page 498 Right Column “Marshall Tests”) for “paving mixes”.
Regarding claim 22, Sundstrom teaches the method as applied to claim 20 above. It is noted that the language of “method of increasing the stiffness of a bitumen composition” is preamble that does not impart particular structure to the claim. Moreover, it is prima facie expected that the mixing of the lignin and asphalt would increase the stiffness of the asphalt composition in view that Sundstrom teaches that viscosity is increased (Page 500 Conclusion 1).
Regarding claim 23, Sundstrom teaches the method as applied to claim 20 above. It is noted that the language of “method of adjusting the physical properties of a bitumen composition” is preamble that does not impart particular structure to the claim. Moreover, it is prima facie expected that the mixing of the lignin and asphalt would adjust the physical properties of the asphalt composition in view that Sundstrom teaches that viscosity is increased (Page 500 Conclusion 1).
Claims 5, 6, and 21 are rejected under 35 U.S.C. 103 as being obvious over the teachings of Sundstrom et al. “Use of Byproduct Lignins as Extenders in Asphalt” NPL (Cited in IDS of 09/12/2016) as applied to claims 1 and 20 above and as evidenced by Berlin et al. (Of Record; U.S. 2012/0247617 A1).
Regarding claims 5, 6, and 21, Sundstrom teaches the composition as applied to claims 1 and 20 above and further teaches that the lignin is produced by steam-exploding aspen wood chips, extracting the lignin into caustic solution, and precipitating the lignin by pH adjustment (Page 497 Left Column “Materials”). Sundstrom fails to expressly disclose that this lignin compound would be free of sulfur; however, it necessarily follows that the lignin would be sulfur free because it was produced by steam-explosion.
As evidence, the teachings of Berlin et al. (hereinafter “Berlin”) are provided which expressly disclose at Paragraph 0034 that ‘steam explosion’ generates derivatives of native lignin that are sulphur-free or contain low amounts of inorganic sulphur.
Therefore, it necessarily follows that Sundstrom’s lignin would be sulfur-free since it was produced using steam-explosion.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sundstrom as applied to claim 1 above, and further in view of Berlin et al. (U.S. 2012/0247617 A1; Of Record).
Regarding claim 7, Sundstrom teaches the composition as applied to claim 1 above but fails to teach that the lignin is chemically modified.

Therefore, it would be obvious to the ordinarily skilled artisan at the time the invention was effectively filed to chemically modify the Sundstrom lignin so as to achieve advantageous hydrophobicity for maximum water repellency of the asphalt composition. It is well known in the art that an asphalt compositions ability to repel water to preserve the integrity of the composition including aggregate is of utmost importance in the paving and roofing industries.
Regarding claim 8, Sundstrom and Berlin teach the composition as applied to claim 7 above but fail to expressly teach that the lignin is modified with one or more groups selected from the group consisting of anhydrides, epoxy carrying reactants, and halide containing compounds. However, the selection and optimization of the functional groups of the chemically modified lignin is well within the scope of routine skill in the art at the time the invention was effectively filed and so it would be obvious to the ordinarily skilled artisan to select an anhydride, epoxy carrying, or halide functionalization reactant to thereby modify the lignin. The ordinarily skilled artisan would be compelled and capable to select any of the above three functional materials as they are well known in the art as materials that affect the stabilization and other rheological properties of asphalt compositions.
Regarding claim 9, Sundstrom and Berlin teach the composition as applied to claim 7 above and Berlin teaches the inclusion of a modified lignin with alkoxy content (Paragraph 0056).
Regarding claim 10, Sundstrom and Berlin teach the composition as applied to claim 1 above and Berlin teaches that the lignin may have any suitable number average molecular weight from about 200 g/mol to about 3000 g/mol (Paragraph 0059) and from about 500 g/mol .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sundstrom as applied to claim 1 above, and further in view of Suchanec (U.S. 5,683,497; Cited in IDS of 09/12/2016; Of Record).
Regarding claim 19, Sundstrom teaches the composition as applied in claim 1 above but fails to teach that the asphalt composition is a roofing; however the ordinarily skilled artisan would understand based on the state of the art that asphaltic materials are useful in not only paving but roofing/waterproofing as supported by Suchanec.
Suchanec teaches an asphalt emulsion including lignin (organosolv Col. 5 line 7) that is suitable for roofing (Col. 4 lines 47-56).
Therefore, it would be obvious to the ordinarily skilled artisan at the time the invention was effectively filed to use the composition of Sundstrom in a roofing application.
Allowable Subject Matter
Claims 11 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Notably, claims 11 and 14 were previously objected to as being dependent upon a rejected base claim in the Final Rejection mailed 08/06/2019. A statement of the reasons for the indication of allowable subject matter was provided in that Office Action.
Response to Arguments
Applicant’s amendment has necessitated a new grounds of rejection. Please see additional comments in the Declaration section above. 
With regard to Applicant’s argument at Page 2 of the Remarks that “the 1.132 Declaration clearly show that with the blend prepared according to Sundstrom’s method, the 
With regard to Applicant’s argument regarding the complex modulus and phase angle properties that the molecularly dissolved lignin maintains these properties of the bitumen composition, it is respectfully noted that this appears to be the arguments of counsel as the declaration is silent to any of the aforementioned properties. It has been held that the arguments of counsel cannot take the place of evidence where evidence is due In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA MARIE MOORE whose telephone number is (571)272-8502.  The examiner can normally be reached on M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDRA MARIE MOORE
Primary Examiner
Art Unit 1731

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731